Exhibit 10.14

 

NATIONWIDE

EXCESS BENEFIT PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2000

 

TABLE OF CONTENTS

 

ARTICLE  

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

I

 

Definitions

   1

II

 

Eligibility

   1

III

 

Benefit Payable

   2

IV

 

Liability for Payment

   2

V

 

Method of Payment

   3

VI

 

Amendment; Termination; Administration

   3

VII

 

Construction

   5

VIII

 

Execution

   5

IX

 

Benefit Exceptions

   5

 

Excess Benefit Plan

January 1, 2000

i



--------------------------------------------------------------------------------

WHEREAS, certain Participating Employers as that term is defined in the
Nationwide Retirement Plan (the “Retirement Plan”) have previously adopted the
Nationwide Insurance Enterprise Excess Benefit Plan for the benefit of certain
of its employees;

 

WHEREAS, said Participating Employers do now desire to amend and restate such
plan as the Nationwide Excess Benefit Plan (this “Plan”), effective January 1,
2000;

 

NOW THEREFORE, the Participating Employers do hereby adopt, amend and restate
this Plan set forth in this instrument, effective as of December 31, 1996.

 

ARTICLE I

 

Definitions

 

Any word or term used in this instrument, if defined in the Retirement Plan,
shall have the same meaning as set forth in such definition.

 

ARTICLE II

 

Eligibility

 

Each Participant in the Retirement Plan will become a Participant in this Plan
on the later of the date that the Participating Employer adopts this Plan or the
first date that such Participant’s Projected Annual Benefit exceeds the maximum
amount of annual straight life annuity that may be payable to him or her under
the Retirement Plan at his or her Normal Retirement Date due to application of
the Maximum Benefit provisions set forth in Section 3.06 of the Retirement Plan
(the “Maximum Benefit Provisions”). Any individual who is a Participant in this
Plan at any time will cease to be a Participant on the first date that his or
her Projected Annual Benefit shall fall below such maximum amount set forth in
the Retirement Plan.

 

Each spouse of a Participant in the Retirement Plan will become a Participant in
this Plan on the first date that such spouse receives an annuity payment under
Article V of the Retirement Plan which is less than the amount of payment such
spouse would have received thereunder due to the application of the Maximum
Benefit Provisions.

 

“Projected Annual Benefit” means the annual amount of Straight Life Annuity that
would be payable to a Participant on his or her Normal Retirement Date under the
Retirement Plan, without taking into account the Maximum Benefit Provisions, on
the assumptions that (i) he or she continues employment with the Participating
Employers until his or her Normal Retirement Date, (ii) that his or her Covered
Compensation at date of determination continues without change until Normal
Retirement Date, and (iii) that all other factors relevant to the determination
of benefits under the Retirement Plan remain constant until his or her Normal
Retirement Date.

 

Excess Benefit Plan

January 1, 2000

1



--------------------------------------------------------------------------------

ARTICLE III

 

Benefit Payable

 

3.1

Each time that a Participant, or his or her contingent annuitant receives a life
contingent annuity payment from the Retirement Plan, he or she shall receive a
payment from this Plan equal to the difference between

 

 

(a)

the amount of payment he or she received from the Retirement Plan, and

 

 

(b)

the amount of payment he or she would have received from the Retirement Plan
except for the Maximum Benefit Provisions.

 

3.2

In no event shall the calculation of benefits payable under this Plan under
Section 3.1 consider compensation excluded from the calculation of the
Retirement Plan benefit by reason of application of the annual compensation
limit required under Code Section 401(a)(17).

 

3.3

The payment from this Plan shall be payable to a Participant, a beneficiary, or
a Contingent Annuitant in the same form and manner, shall begin at the same
time, shall be determined as of the same date, and shall be subject to the same
adjustments as the benefit payable from the Retirement Plan. The benefit under
this Plan shall be treated as if it is a single benefit with the benefit under
the Retirement Plan, including the calculation of any benefit payable after the
death of the Participant. However, the Level Income Option does not apply to
this Plan. Optional forms of payment shall be calculated using the Actuarial
Equivalent factors defined in the Retirement Plan.

 

ARTICLE IV

 

Liability for Payment

 

4.1

Each Participating Employer shall be liable for payments made under this Plan to
Participants who were last employed by such Participating Employer.

 

4.2

The value of the benefit under this Plan shall be determined on the
Participant’s Severance Date, and any resulting tax consequences shall be
allocated to the Participating Employer which last employed such Participant.

 

Excess Benefit Plan

January 1, 2000

2



--------------------------------------------------------------------------------

ARTICLE V

 

Method of Payment

 

5.1

The dollar amount of each payment and all costs, charges and expenses relating
thereto under this Plan shall be paid from the general assets of the
Participating Employer(s) liable for such payment. Such payments shall not be
funded in advance.

 

As an unfunded plan, this Plan has no assets and each Participant’s right to a
payment due hereunder is that of an unsecured creditor of the Participating
Employer(s) liable for such payment.

 

5.2

Regardless of which annuity form is selected under the Retirement Plan, the
survivor benefit election made by the Participant under the Retirement Plan
shall apply to benefits under this Plan. No separate annuity form or beneficiary
designation is permitted under this Plan.

 

5.3

Notwithstanding Sections 3.1 or 5.2 of this Plan, the Level Income Option is not
available on benefits otherwise payable under this Plan.

 

ARTICLE VI

 

Amendment; Termination; Administration

 

6.1

The Plan may be amended at any time upon the approval of the Benefits Committee
of the Plan Sponsor by an action documented in writing. The Benefits Committee
shall consist of three or more senior executives of the Plan Sponsor selected by
the Board of Directors of the Plan Sponsor from time to time. The initial
members of the Benefits Committee shall be the Chief Financial Officer, Chief
Human Resources Officer and General Counsel of the Plan Sponsor. Such amendment
may be made with respect to the benefit provisions of the Plan or the addition
or deletion of one or more Participating Employers. No amendment shall adversely
affect the benefits accrued by any employee prior to the effective date of the
amendment.

 

This Plan may be terminated at any time by means of an action taken in
accordance with the relevant state law by the Board of Directors of Nationwide
Mutual Insurance Company. In addition, the Board of Directors of any
Participating Employer may, by an action taken in accordance with the relevant
state law, elect to terminate such Participating Employer’s participation in
this Plan at any time.

 

If this Plan is terminated or amended, there shall be established a minimum
benefit under this Plan equal to the benefit accrued under this Plan as if the
Participant had terminated

 

Excess Benefit Plan

January 1, 2000

3



--------------------------------------------------------------------------------

employment on the effective date of the amendment or termination, but not more
than (a) reduced by (b):

 

 

(a)

the accrued benefit of the Participant under the Retirement Plan as of the date
of the amendment or termination, determined as if the Maximum Benefit provisions
did not apply; and

 

 

(b)

The accrued benefit of the Participant under the Retirement Plan as of his or
her Retirement Date.

 

Any amendment or termination of this Plan shall not affect benefits in pay
status for any Participant, beneficiary or contingent annuitant.

 

When another organization becomes a Participating Employer under the Retirement
Plan, this Plan shall be amended to include such organization as a Participating
Employer under this Plan.

 

In the event that a Participating Employer hereunder ceases to be a
Participating Employer under the Retirement Plan, termination of this Plan shall
be deemed to have occurred with respect to such Participating Employer effective
as of the date it ceased to be a Participating Employer under the Retirement
Plan without the need for amendment of this instrument, provided, however, that
such termination of plan shall not discharge such Participating Employer from
any liability it may have hereunder as to any persons who are Participants or
contingent annuitants immediately prior to the Effective Date of such
termination of plan.

 

6.2

The Nationwide Mutual Insurance Company shall be the Administrator of the Plan.
The Administrator shall have the discretion and authority to construe/interpret
the Plan to determine eligibility to participate in the Plan and to issue such
regulations as it deems appropriate. The Administrator shall have the duty and
responsibility of maintaining records, making the requisite calculations and
disbursing payments hereunder. The Administrator’s interpretations,
determinations, regulations and calculations shall be final and binding on all
Participants, persons and parties concerned. The Administrator may appoint such
agents as it shall deem appropriate from time to time to assist in carrying out
its functions hereunder.

 

6.3

The benefits payable under this Plan or the right to receive future benefits
under this Plan may not be anticipated, alienated, pledged, encumbered, or
subjected to any charge or legal process, and if any attempts are made to do so,
or a person eligible for any benefits becomes bankrupt, the interest under the
Plan of the person affected may be terminated by the Administrator which, in its
sole discretion, may cause the same to be held or applied

 

Excess Benefit Plan

January 1, 2000

4



--------------------------------------------------------------------------------

 

for the benefit of one or more of the dependents of such person or make any
other disposition of such benefits that it deems appropriate.

 

6.4

Nothing contained in this Plan shall be construed as a contract of employment
between a Participating Employer and any Participant, or as a right of any
Participant to be continued in employment of the Participating Employer, or as a
limitation on the right of the Participating Employer to discharge any of its
employees, with or without cause.

 

ARTICLE VII

 

Construction

 

The provisions of this Plan shall be construed, regulated, administered, and
enforced according to the laws of the State of Ohio.

 

ARTICLE VIII

 

Execution

 

This Plan has been established by the Participating Employers in conformity with
resolutions adopted by their respective Boards of Directors and may be executed
in any number of counterparts, each of which will be considered an original.

 

ARTICLE IX

 

Benefit Exceptions

 

Anything in the Plan to the contrary notwithstanding, any Participant in the
Gates, McDonald & Company, Unfunded Deferred Compensation Excess Benefit Plan as
of January 1, 1990 shall become a participant in this Plan on January 2, 1990.

 

Effective February 1, 1990, all payments that would have been paid from the
Gates, McDonald & Company, Unfunded Deferred Compensation Excess Benefit Plan
shall be paid from this Plan.

 

Effective December 31, 1996, all payments that would have been paid from the
Wausau Insurance Company Excess Defined Benefit Plan (the “Wausau Excess Plan”)
shall be paid from this Plan. Any benefit in a pay status under the Wausau
Excess Plan as of December 31, 1996, shall not be affected by any amendment or
termination of this Plan.

 

Excess Benefit Plan

January 1, 2000

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have, through their duly authorized officers,
executed this document                                         
                    , 2000.

 

NATIONWIDE MUTUAL INSURANCE COMPANY

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

NATIONWIDE LIFE INSURANCE COMPANY

NATIONWIDE GENERAL INSURANCE COMPANY

NATIONWIDE PROPERTY AND CASUALTY INSURANCE

COMPANY

NATIONWIDE CORPORATION

NATIONWIDE ASSURANCE COMPANY

SCOTTSDALE INSURANCE COMPANY

GATES, MCDONALD & COMPANY

GATES, MCDONALD & COMPANY OF NEW YORK, INC.

GATES, MCDONALD & COMPANY OF NEVADA

NATIONWIDE FINANCIAL INSTITUTION DISTRIBUTORS

AGENCY, INC.

NATIONWIDE REALTY INVESTORS, LTD.

NATIONAL CASUALTY COMPANY

NATIONWIDE HEALTH PLANS, INC.

GATESMCDONALD HEALTH PLUS, INC.

NATIONAL DEFERRED COMPENSATION, INC.

FARMLAND MUTUAL INSURANCE COMPANY

COOPERATIVE SERVICE COMPANY

NATIONWIDE RETIREMENT SOLUTIONS, INC.

NATIONWIDE RETIREMENT SOLUTIONS, INC. OF OHIO

VILLANOVA CAPITAL, INC.

VILLANOVA SA CAPITAL TRUST

NATIONWIDE ADVISORY SERVICES, INC.

By:

         

INSURANCE INTERMEDIARIES, INC.

By:

         

 

Excess Benefit Plan

January 1, 2000

6



--------------------------------------------------------------------------------

MORLEY FINANCIAL SERVICES, INC.

By:

         

 

PEOPLES TRAVEL SERVICE, INC.

By:

         

 

Excess Benefit Plan

January 1, 2000

7